Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 21-23 of U.S. Patent No. 11,150,700, here after as Pat’ 700. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from pat ‘ 700 anticipates claims 1-20.
With respect to claim 1, Pat ‘700 discloses a computing device, comprising: a housing; a heat source located inside an electromagnetic shield, wherein the electromagnetic shield has an aperture; one or more electromagnetic radiation emitting electronic components within the housing but outside the electromagnetic shield; a fin pack located in the electromagnetic shield aperture and thermally connected to the heat source (Claim 1).
With respect to claims 2-5, Pat ‘700 discloses herein the fin pack provides fluid communication through the electromagnetic shield (Claim 1), wherein the fluid communication is through the fin pack (Claim 1), wherein the fluid communication is from a shielded side to an unshielded side of the electromagnetic shield (Claim 1), and further comprising a heat transfer element located between the heat source and the fin pack (Claim 1).
Dependent claims 6-14 are rejected also by Pat ‘700 claims 3-11.
With respect to claim 15, Pat ‘700 discloses a computing device, comprising: a housing; an antenna; a heat source; an electromagnetic shield defining a shielded side and an unshielded side with an aperture therethrough from the shielded side to the unshielded side, wherein the antenna is positioned on the shielded side; a fin pack positioned in the aperture and in thermal communication with the heat source; and one or more electromagnetic radiation emitting electronic components within the housing but outside the electromagnetic shield (Claim 21). 
Dependent claims 16-17 are rejected by Pat ‘700 claims Claim 21.
With respect to claim 18, Pat ‘700 discloses a computing device, comprising: an antenna; a heat source; a fin pack in thermal communication with the heat source, the fin pack adjacent the antenna, the fin pack having at least one channel therethrough, the fin pack attenuating electromagnetic radiation in an attenuation range by at least 30 decibels, the attenuation range being between 2.2 Gigahertz (GHz) and 2.6 GHz, the fins having at least one rail connected thereto, the rail being positioned to contact more at least two of the fins; and an electromagnetic shield defining a shielded side and an unshielded side with an aperture therethrough from the shielded side to the unshielded side, the fin pack positioned in the aperture, wherein the antenna is positioned on the shielded side (Claim 23). 
Dependent claims 19-20 are rejected by Pat ‘700 Claim 23.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ta (U.S 2004/0012939 A1). 
In regards to Claim 1, Ta discloses a computing device, comprising: a housing (Fig.1, paragraph [0002-0004], which discloses an electronic computer system which would include a housing to place said system in); a heat source (Fig.1, #15) located inside an electromagnetic shield (Fig.1, #100), wherein the electromagnetic shield has an aperture (Fig.1, #100 has a aperture at the top); one or more electromagnetic radiation emitting electronic components (Fig.1, #13 and paragraph [0022], which discloses #13 (integrated Circuit) generates EMI) within the housing but outside the electromagnetic shield (Fig.1, #13 within the housing, but located outside of #100); a fin pack (Fig.1, #101) located in the electromagnetic shield aperture and thermally connected to the heat source (Fig.1, #101 is placed within the aperture to be thermally connected to heat source #15). 
In regards to Claim 6, Ta discloses the computing device of claim 1, the electromagnetic shield defining a shielded side (Fig.1, outside the shield #100) and an unshielded side (Fig.1, inside shield #100) with the aperture therethrough from the shielded side to the unshielded side (Fig.1, #100 has an aperture from the shielded side to the unshielded side).
In regards to Claim 13, Ta discloses the computing device of claim 1, the fin pack having a thermal conductivity of at least 100 Watts per meter-Kelvin (W/m- K) (Fig.1, #101 and Paragraphs [0025 & 0038], which discloses heat sink made of copper or aluminum which each has a thermal conductivity of at least 100 Watts per meter-Kelvin (W/m- K)). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ta (U.S 2004/0012939 A1) in view of Liang (U.S 2007/0086170 A1). 
In regards to Claim 5, Ta discloses the computing device of claim 1.
Ta fails to explicitly disclose: Further comprising a heat transfer element located between the heat source and the fin pack.
However, Liang discloses: Further comprising a heat transfer element (Fig.1, #40) located between the heat source (Fig.1, #52) and the fin pack (Fig.1, #20, as such the office notes that with the combination of Ta in view of Liang, the heat source thermally connected to the fin pack (as taught by Ta) would be modified to include a heat transfer element between said source and fin pack (as taught by Liang) to help dissipate heat from said heat source). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat source thermally connected to the fin pack (as taught by Ta) would be modified to include a heat transfer element between said source and fin pack (as taught by Liang) to help dissipate heat from said heat source. By including a heat transfer element between the heat source and heat sink, would lower the thermal resistance and promote better heat dissipation for said heat source (Liang, Paragraph [0013]).
In regards to Claim 12, Ta discloses the computing device of claim 1.
Ta fails to explicitly disclose: The heat source including a heat transfer element configured to transfer heat from a processor toward the aperture.
However, However, Liang discloses: The heat source (Fig.1, #52) including a heat transfer element (Fig.1, #40) transfer heat from a processor toward the aperture (Fig.1, #52 is configured to transfer heat from #52 towards the opening via #20, as such the office notes that with the combination of Ta in view of Liang, the heat source thermally connected to the fin pack (as taught by Ta) would be modified to include a heat transfer element between said source and fin pack (as taught by Liang) to help dissipate heat from said heat source). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat source thermally connected to the fin pack (as taught by Ta) would be modified to include a heat transfer element between said source and fin pack (as taught by Liang) to help dissipate heat from said heat source. By including a heat transfer element between the heat source and heat sink, would lower the thermal resistance and promote better heat dissipation for said heat source (Liang, Paragraph [0013]).



Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ta (U.S 2004/0012939 A1) in view of McCarthy (U.S 5,030,793). 
In regards to Claim 7, Ta discloses the computing device of claim 1.
Ta fails to explicitly disclose: The fin pack attenuating electromagnetic radiation in an attenuation range by at least 30 decibels.
However, McCarthy discloses: The fin pack attenuating electromagnetic radiation in an attenuation range by at least 30 decibels (Column 2, lines 57-68 through Column 4, lines 1-62, which disclose the fin pack is designed to have an attenuation range above 30 decibels, as such the office notes that with the combination of Ta in view of McCarthy, the fin pack (as taught by Ta) would be modified to have an attenuation range of at least 30 decibels (as taught by McCarthy) to absorb EMI and prevent said EMI to effect other components).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the fin pack (as taught by Ta) to have an attenuation range of at least 30 decibels (as taught by McCarthy) to absorb EMI and prevent said EMI to effect other components. By modifying the fin pack to a desired attenuation/absorption, will block certain frequencies from being absorbed/emitted from the device or affect sensitive components within the same frequency range (McCarthy, Column 4, lines 49-62).
In regards to Claim 8, Ta in view of McCarthy discloses the computing device of claim 7, the attenuation range being between 2.2 Gigahertz (GHz) and 2.6 GHz (McCarthy, Column 2, lines 57-68 through Column 4, lines 1-62, which disclose that based on the frequency design of a computing device, the fins of the fin pack are dimensioned to correspond to said frequencies).
In regards to Claim 9, Ta in view of McCarthy discloses the computing device of claim 7, the attenuation range being between 1.8 GHz and 2.0 GHz (McCarthy, Column 2, lines 57-68 through Column 4, lines 1-62, which disclose that based on the frequency design of a computing device, the fins of the fin pack are dimensioned to correspond to said frequencies).
In regards to Claim 10, Ta in view of McCarthy discloses the computing device of claim 7, the attenuation range being between 800 Megahertz (MHz) and 900 MHz (McCarthy, Column 2, lines 57-68 through Column 4, lines 1-62, which disclose that based on the frequency design of a computing device, the fins of the fin pack are dimensioned to correspond to said frequencies).
Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Ta (U.S 2004/0012939 A1). 
In regards to Claim 11, Ta discloses the computing device of claim 1.
Ta fails to explicitly disclose: The aperture having an area of at least 2 square centimeters (cm2).
However, MPEP 2144.04 (IV) A notes that a mere change in size/proportion from the prior art teachings is considered obvious as being well within the purview of one of ordinary skill in the art, thus wherein the aperture has an area of at least 2 square centimeters (cm2), is simply a mere change in the size of the aperture based on the size of the heatsink, which is obvious as being well within the purview of one of ordinary skill in the art. Such modification would yield predictable result, i.e., increase or decreasing the size of the aperture based on the heatsink would affect the efficiency of heat dissipation and/or EMI propagation between said shielded and unshielded side. (See MPEP 2144.04, citing, in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)MPEP 2144.04 (IV) A Change in size/proportion).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ta (U.S 2004/0012939 A1) in view of Duong (U.S 2018/0320878 A1).
In regards to Claim 14, Ta discloses the computing device of claim 1.
Ta fails to explicitly disclose: The fins having at least one rail connected thereto, the rail being positioned to contact more at least two of the fins.
However, Duong discloses: The fins having at least one rail (Fig.1, #120) connected thereto, the rail being positioned to contact more at least two of the fins (Fig.1, paragraph [0026], #120 contacts a plurality of fins, as such the office notes that with the combination of Ta in view of Duong, the fin pack having a plurality of fins (as taught by Ta) would be modified to include a rail (as taught by Duong) help fix said fin pack to the computing device).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the fin pack having a plurality of fins (as taught by Ghioni) to include a rail (as taught by Duong) help fix said fin pack to the computing device. By including at least one rail to the fin pack would fortify and add rigidity to the plurality of fins (Duong, Paragraph [0026]).

Claim 1, 6, and 13 is rejected in the alternative under 35 U.S.C. 103 as being unpatentable over Ta (U.S 2004/0012939 A1) in view of Jewell (U.S 2011/0292560 A1). 
In regards to Claim 1, Ta discloses a computing device, comprising: a heat source (Fig.1, #15) located inside an electromagnetic shield (Fig.1, #100), wherein the electromagnetic shield has an aperture (Fig.1, #100 has a aperture at the top); one or more electromagnetic radiation emitting electronic components (Fig.1, #13 and paragraph [0022], which discloses #13 (integrated Circuit) generates EMI) within the housing but outside the electromagnetic shield (Fig.1, #13 within the housing, but located outside of #100); a fin pack (Fig.1, #101) located in the electromagnetic shield aperture and thermally connected to the heat source (Fig.1, #101 is placed within the aperture to be thermally connected to heat source #15). 
Ta does disclose in paragraph [0002-0004], an electronic computer system which would inherently include a housing to place said system in. 
Ta fails to explicitly disclose: A Housing.
However, Jewell discloses: A housing (Fig.1a and 2a, which discloses a housing for the computing device #100, as such the office notes that with the combination of Ta in view of Jewell, the computer system (as taught by Ta) would be modified to be placed within a housing (as taught by Jewell) to house said components). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the computer system (as taught by Ta) would be modified to be placed within a housing (as taught by Jewell) to house said components. By including a housing for the electronic system, would protect said components from outdoor contaminants i.e., dust, water, and/or unwanted intrusions). 
In regards to Claim 6, Ta in view of Jewell discloses the computing device of claim 1, the electromagnetic shield defining a shielded side (Ta Fig.1, outside the shield #100) and an unshielded side (Ta Fig.1, inside shield #100) with the aperture therethrough from the shielded side to the unshielded side (Ta Fig.1, #100 has an aperture from the shielded side to the unshielded side).
In regards to Claim 13, Ta in view of Jewell discloses the computing device of claim 1, the fin pack having a thermal conductivity of at least 100 Watts per meter-Kelvin (W/m- K) (Ta Fig.1, #101 and Paragraphs [0025 & 0038], which discloses heat sink made of copper or aluminum which each has a thermal conductivity of at least 100 Watts per meter-Kelvin (W/m- K)). 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ta (U.S 2004/0012939 A1), Jewell (U.S 2011/0292560 A1) and, further, in view of Liang (U.S 2007/0086170 A1). 
In regards to Claim 5, Ta in view of Jewell discloses the computing device of claim 1.
Ta in view of Jewell fails to explicitly disclose: Further comprising a heat transfer element located between the heat source and the fin pack.
However, Liang discloses: Further comprising a heat transfer element (Fig.1, #40) located between the heat source (Fig.1, #52) and the fin pack (Fig.1, #20, as such the office notes that with the combination of Ta in view of Jewell and Liang, the heat source thermally connected to the fin pack (as taught by Ta) would be modified to include a heat transfer element between said source and fin pack (as taught by Liang) to help dissipate heat from said heat source). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat source thermally connected to the fin pack (as taught by Ta) would be modified to include a heat transfer element between said source and fin pack (as taught by Liang) to help dissipate heat from said heat source. By including a heat transfer element between the heat source and heat sink, would lower the thermal resistance and promote better heat dissipation for said heat source (Liang, Paragraph [0013]).
In regards to Claim 12, Ta in view of Jewell discloses the computing device of claim 1.
Ta in view of Jewell  fails to explicitly disclose: The heat source including a heat transfer element configured to transfer heat from a processor toward the aperture.
However, However, Liang discloses: The heat source (Fig.1, #52) including a heat transfer element (Fig.1, #40) transfer heat from a processor toward the aperture (Fig.1, #52 is configured to transfer heat from #52 towards the opening via #20, as such the office notes that with the combination of Ta in view of Jewell and Liang, the heat source thermally connected to the fin pack (as taught by Ta) would be modified to include a heat transfer element between said source and fin pack (as taught by Liang) to help dissipate heat from said heat source). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat source thermally connected to the fin pack (as taught by Ta) would be modified to include a heat transfer element between said source and fin pack (as taught by Liang) to help dissipate heat from said heat source. By including a heat transfer element between the heat source and heat sink, would lower the thermal resistance and promote better heat dissipation for said heat source (Liang, Paragraph [0013]).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ta (U.S 2004/0012939 A1), Jewell (U.S 2011/0292560 A1) and, further, in view of McCarthy (U.S 5,030,793). 
In regards to Claim 7, Ta in view of Jewell discloses the computing device of claim 1.
Ta in view of Jewell fails to explicitly disclose: The fin pack attenuating electromagnetic radiation in an attenuation range by at least 30 decibels.
However, McCarthy discloses: The fin pack attenuating electromagnetic radiation in an attenuation range by at least 30 decibels (Column 2, lines 57-68 through Column 4, lines 1-62, which disclose the fin pack is designed to have an attenuation range above 30 decibels, as such the office notes that with the combination of Ta in view of McCarthy, the fin pack (as taught by Ta) would be modified to have an attenuation range of at least 30 decibels (as taught by McCarthy) to absorb EMI and prevent said EMI to effect other components).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the fin pack (as taught by Ta) to have an attenuation range of at least 30 decibels (as taught by McCarthy) to absorb EMI and prevent said EMI to effect other components. By modifying the fin pack to a desired attenuation/absorption, will block certain frequencies from being absorbed/emitted from the device or affect sensitive components within the same frequency range (McCarthy, Column 4, lines 49-62).
In regards to Claim 8, Ta in view of Jewell and McCarthy discloses the computing device of claim 7, the attenuation range being between 2.2 Gigahertz (GHz) and 2.6 GHz (McCarthy, Column 2, lines 57-68 through Column 4, lines 1-62, which disclose that based on the frequency design of a computing device, the fins of the fin pack are dimensioned to correspond to said frequencies).
In regards to Claim 9, Ta in view of Jewell and McCarthy discloses the computing device of claim 7, the attenuation range being between 1.8 GHz and 2.0 GHz (McCarthy, Column 2, lines 57-68 through Column 4, lines 1-62, which disclose that based on the frequency design of a computing device, the fins of the fin pack are dimensioned to correspond to said frequencies).
In regards to Claim 10, Ta in view of Jewell and McCarthy discloses the computing device of claim 7, the attenuation range being between 800 Megahertz (MHz) and 900 MHz (McCarthy, Column 2, lines 57-68 through Column 4, lines 1-62, which disclose that based on the frequency design of a computing device, the fins of the fin pack are dimensioned to correspond to said frequencies).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ta (U.S 2004/0012939 A1) in view of Jewell (U.S 2011/0292560 A1). 
In regards to Claim 11, Ta in view of Jewell discloses the computing device of claim 1.
Ta in view of Jewell fails to explicitly disclose: The aperture having an area of at least 2 square centimeters (cm2).
However, MPEP 2144.04 (IV) A notes that a mere change in size/proportion from the prior art teachings is considered obvious as being well within the purview of one of ordinary skill in the art, thus wherein the aperture has an area of at least 2 square centimeters (cm2), is simply a mere change in the size of the aperture based on the size of the heatsink, which is obvious as being well within the purview of one of ordinary skill in the art. Such modification would yield predictable result, i.e., increase or decreasing the size of the aperture based on the heatsink would affect the efficiency of heat dissipation and/or EMI propagation between said shielded and unshielded side. (See MPEP 2144.04, citing, in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)MPEP 2144.04 (IV) A Change in size/proportion).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ta (U.S 2004/0012939 A1), Jewell (U.S 2011/0292560 A1) and, further, in view of Duong (U.S 2018/0320878 A1).
In regards to Claim 14, Ta in view of Jewell discloses the computing device of claim 1.
Ta in view of Jewell fails to explicitly disclose: The fins having at least one rail connected thereto, the rail being positioned to contact more at least two of the fins.
However, Duong discloses: The fins having at least one rail (Fig.1, #120) connected thereto, the rail being positioned to contact more at least two of the fins (Fig.1, paragraph [0026], #120 contacts a plurality of fins, as such the office notes that with the combination of Ta in view of Jewell and Duong, the fin pack having a plurality of fins (as taught by Ta) would be modified to include a rail (as taught by Duong) help fix said fin pack to the computing device).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the fin pack having a plurality of fins (as taught by Ghioni) to include a rail (as taught by Duong) help fix said fin pack to the computing device. By including at least one rail to the fin pack would fortify and add rigidity to the plurality of fins (Duong, Paragraph [0026]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ta (U.S 2004/0012939 A1) in view of Jewell (U.S 2011/0292560 A1). 
In regards to Claim 15, Ta discloses a computing device, comprising: a housing (Fig.1, paragraph [0002-0004], which discloses an electronic computer system which would include a housing to place said system in); a heat source (Fig.1, #15); an electromagnetic shield (Fig.1, #100) defining a shielded side and an unshielded side with an aperture therethrough from the shielded side to the unshielded side (Fig.1, #100 includes an aperture (opening) at top), a fin pack (Fig.1, #101) positioned in the aperture (Fig.1, #101 is placed in the top opening of shield #100) and in thermal communication with the heat source (Fig.1, #101 is in thermally contact with #15); and one or more electromagnetic radiation emitting electronic components (Fig.1, #13) within the housing but outside the electromagnetic shield (Fig.1, #13 is outside shield #100, but contained within the housing).
Ta fails to explicitly disclose: A housing, An antenna; wherein the antenna is positioned on the shielded side.
However, Jewel discloses: An antenna placed within a housing (Fig.1 and 7c, #140 includes a RF antenna placed within a housing #100); wherein the antenna is positioned on the shielded side (The office notes that with the combination of Ta in view of Jewel, the computing device including a plurality of components on the shielded side (as taught by Ta) would be modified to include an antenna assembly (as taught by Jewel) on the shield side for connectivity).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the computing device including a plurality of components on the shielded side (as taught by Ta) would be modified to include an antenna assembly (as taught by Jewel) on the shield side for connectivity. By including an antenna assembly within the computing device, would enable the device to connect to the world wide web, retrieve and/or send data wirelessly without being directly connected to a router and/or wall. 
In regards to Claim 16, Ta in view of Jewell discloses the computing device of claim 15, the fin being pack adjacent the antenna without any added electromagnetic shielding between the fin pack and the antenna (Ta in view of Jewell, Fig.1, #101 would be adjacent to the antenna without any additional shielding between #101 and said antenna, as such the office notes that with the combination of Ta in view of Jewell, the computing device including a plurality of components on the shielded side (as taught by Ta) would be modified to include an antenna assembly (as taught by Jewel) on the shielded without any additional shielding between said antenna and fin pack). 



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ta (U.S 2004/0012939 A1) in view of Jewell (U.S 2011/0292560 A1), McCarthy (U.S 5,030,793), and, in further, view of Duong (U.S 2018/0320878 A1).
In regards to Claim 18, Ta discloses a computing device (Fig.1), comprising:; a heat source (Fig.1, #15); a fin pack (Fig.1, #101) in thermal communication with the heat source, the fin pack adjacent a component (Fig.1, which discloses #101 adjacent to a plurality of other electrical components), the fin pack having at least one channel therethrough (Fig.1, #101 has a plurality of fins, which each define a channel for airflow), and an electromagnetic shield (Fig.1, #100) defining a shielded side and an unshielded side with an aperture (Fig.1, #100 has an opening on the top) therethrough from the shielded side to the unshielded side (Fig.1, opening between shielded and unshielded side), the fin pack positioned in the aperture (Fig.1, #101 is placed within the opening of shield #100). 
Ta fails to explicitly disclose: An antenna; wherein the antenna is positioned on the shielded side.
However, Jewel discloses: An antenna placed within a housing (Fig.1 and 7c, #140 includes a RF antenna placed within a housing #100); wherein the antenna is positioned on the shielded side (The office notes that with the combination of Ta in view of Jewel, the computing device including a plurality of components on the shielded side (as taught by Ta) would be modified to include an antenna assembly (as taught by Jewel) on the shield side for connectivity).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the computing device including a plurality of components on the shielded side (as taught by Ta) would be modified to include an antenna assembly (as taught by Jewel) on the shield side for connectivity. By including an antenna assembly within the computing device, would enable the device to connect to the world wide web, retrieve and/or send data wirelessly without being directly connected to a router and/or wall. 
Furthermore, Ta in view of Jewel fail to disclose: The fin pack attenuating electromagnetic radiation in an attenuation range by at least 30 decibels, the attenuation range being between 2.2 Gigahertz (GHz) and 2.6 GHz, the fins having at least one rail connected thereto, the rail being positioned to contact more at least two of the fins.
However, McCarthy discloses: The fin pack attenuating electromagnetic radiation in an attenuation range by at least 30 decibels (Column 2, lines 57-68 through Column 4, lines 1-62, which disclose the fin pack is designed to have an attenuation range above 30 decibels) and the attenuation range being between 2.2 Gigahertz (GHz) and 2.6 GHz (Column 2, lines 57-68 through Column 4, lines 1-62, which disclose that based on the frequency design of a computing device, the fins of the fin pack are dimensioned to correspond to said frequencies, as such the office notes that with the combination of Ta in view of McCarthy, the fin pack (as taught by Ta) would be modified to have an attenuation range of at least 30 decibels and a range being between 2.2 Gigahertz (GHz) and 2.6 GHz (as taught by McCarthy) to absorb EMI and prevent said EMI to effect other components).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the fin pack (as taught by Ta) to have an attenuation range of at least 30 decibels and a range being between 2.2 Gigahertz (GHz) and 2.6 GHz (as taught by McCarthy) to absorb EMI and prevent said EMI to effect other components. By modifying the fin pack to a desired attenuation/absorption, will block certain frequencies from being absorbed/emitted from the device or affect sensitive components within the same frequency range (McCarthy, Column 4, lines 49-62).
Furthermore, Ta in view of Jewel and McCarthy fail to disclose: The fins having at least one rail connected thereto, the rail being positioned to contact more at least two of the fins.
However, Duong discloses: The fins having at least one rail (Fig.1, #120) connected thereto, the rail being positioned to contact more at least two of the fins (Fig.1, paragraph [0026], #120 contacts a plurality of fins, as such the office notes that with the combination of Ta in view of Duong, the fin pack having a plurality of fins (as taught by Ta) would be modified to include a rail (as taught by Duong) help fix said fin pack to the computing device).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the fin pack having a plurality of fins (as taught by Ghioni) to include a rail (as taught by Duong) help fix said fin pack to the computing device. By including at least one rail to the fin pack would fortify and add rigidity to the plurality of fins (Duong, Paragraph [0026]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ta (U.S 2004/0012939 A1) in view of Jewell (U.S 2011/0292560 A1), McCarthy (U.S 5,030,793), and, in further, view of Duong (U.S 2018/0320878 A1).
In regards to Claim 19, Ta in view of Jewel, McCarthy, and Duong discloses the computing device of claim 18.
Ta in view of Jewel, McCarthy, and Duong fail to explicitly disclose: The aperture having an area of at least 2 square centimeters (cm2).
However, MPEP 2144.04 (IV) A notes that a mere change in size/proportion from the prior art teachings is considered obvious as being well within the purview of one of ordinary skill in the art, thus wherein the aperture has an area of at least 2 square centimeters (cm2), is simply a mere change in the size of the aperture based on the size of the heatsink, which is obvious as being well within the purview of one of ordinary skill in the art. Such modification would yield predictable result, i.e., increase or decreasing the size of the aperture based on the heatsink would affect the efficiency of heat dissipation and/or EMI propagation between said shielded and unshielded side. (See MPEP 2144.04, citing, in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)MPEP 2144.04 (IV) A Change in size/proportion).


Allowable Subject Matter
Claims 2, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to Claim 2, no prior art fairly suggests or discloses “wherein the fin pack provides fluid communication through the electromagnetic shield”.
Dependent claims 3-4 are allowably by virtue of their dependency from claim 1. 
In regards to Claim 17, no prior art fairly suggests or discloses “the fin pack having at least one channel therethrough, the channel providing fluid communication through the fin pack from the shielded side to the unshielded side”.
In regards to Claim 20, no prior art fairly suggests or discloses “the channel providing fluid communication through the fin pack from the shielded side to the unshielded side”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daoud (U.S Publication 2003/0223213 A1) – Discloses a computing device having a heat source having an EMI shielding and additional EMI components outside of said shield.
Nicol (U.S 8809697 B2) – Discloses an EMI shielding case having an aperture, wherein a fin pack is placed within said aperture, providing a fluid communication between the shielded side and unshielded side. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835